COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:         Jerry Valdez v. Bruce Robertson

Appellate case number:       01-14-00563-CV

Trial court case number: 2008-PC-3026

Trial court:                 Probate Court No. 1 of Bexar County

        Appellee, Bruce Robertson, has filed a motion requesting (1) an order compelling
appellant, Jerry Valdez, and his counsel to provide appellee with a copy of appellant’s brief and
(2) an extension of time to file appellee’s brief. Appellee asserts that he has not been served with
a copy of appellant’s brief and cannot prepare appellee’s brief without a copy of appellant’s
brief. We grant the motion in part and deny the motion in part.

        Appellant’s amended brief, filed on March 20, 2015, includes a certificate of service
reflecting service on appellee.1 See TEX. R. APP. P. 9.5. Accordingly, we deny appellee’s request
for an order compelling appellant to provide appellee with a copy of appellant’s brief.

         We grant appellee’s request for an extension of time to file appellee’s brief. Appellee’s
brief is due to be filed within 30 days from the date of this order.

          It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually         Acting for the Court


Date: April 14, 2015




1
    Further, a copy of appellant’s amended brief is available to appellee on this Court’s website.